Applicants’ amendment to the claims has overcome the previous rejection.  As such the following new grounds of rejection is being made, based on these amended claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 to 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al., US 2015/0267048 in view of Takamido et al. 2015/0065651.
	Wakita et al. teach a polyorganosiloxane containing graft copolymer (G2) that is obtained by grafting vinyl monomers on a polyorganosiloxane rubber.  See for instance paragraphs 49 and 50.  The polyorganosiloxane is prepared by polymerizing a cyclic siloxane such as hexamethylcyclotrisiloxane (paragraph 93) and a siloxane based graft linking agent, preferably having a vinyl group (paragraph 96)1. The sulfur content is from 0 to 200 ppm (paragraph 50).  This overlaps with the claimed range of 110 or less to such a significant degree that one having ordinary skill in the art would have found such a content in the claimed range obvious.  For instance Wakita et al. specifically teach an amount of 0 sulfur which is within the claimed range.  This differs from that claimed in that it does not specifically teach a phosphorus content.
	Note that the graft copolymer in Wakita et al. is used as an impact modifier in polycarbonate resins (paragraphs 1, 2).

	Thus one having ordinary skill in the art would have been motivated by the teach-ings in Takamido et al. to include phosphorus in an amount of between 50 to 1000 in the graft copolymer of Wakita et al. in an effort to obtain the known properties and bene-fits thereof.  In this manner the limitations of claim 5 are rendered obvious.
	For claims 6, 9 and 19 please note that such amounts are within the range of Wakita et al. such that the skilled artisan would have found amounts within this range obvious.  Note for instance that Wakita et al. make specific reference to copolymers in which there is no sulfur (paragraph 254), meeting the amount of 0 in the range of “up to”.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	For claim 8 note that this range is completely embraced by the teachings of Takamido et al. such that one having ordinary skill in the art would have found an amount within this range obvious. Note for instance that Takamido et al. make specific reference to amounts such as 30 and 50 ppm of phosphorus, within this claimed range.  See paragraph 98.
	For claim 7 see paragraph 184 of Wakita et al. which teaches a siloxane range of from 60 to 97 wt%.  This overlaps with the claimed range such that one having ordinary skill in the art would have found such a range obvious.  
	For claim 10 see paragraph 203 of Wakita et al. which teaches that an emulsifier can be added only if needed such that this suggests a composition no emulsifier is present.  Furthermore note that nonionic emulsifiers are disclosed (paragraph 203, 115) and these do not contain sulfur.  As such if an emulsifier is used, one would have motivated to select ones that do not contain sulfur.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/4/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	


    
        
            
        
            
    

    
        1 While technically these are silanes rather than siloxanes the Examiner notes that applicants use the same term siloxane in the same manner.  See paragraphs 16 and 17 of the specification.